Motion Denied; Order filed March 26, 2015.




                                    In The

                   Fourteenth Court of Appeals
                                 ____________

                             NO. 14-14-00680-CR
                               ____________

                      GUYLANN BARROW, Appellant

                                      V.

                     THE STATE OF TEXAS, Appellee


                   On Appeal from the 300th District Court
                          Brazoria County, Texas
                        Trial Court Cause No. 72928


                                   ORDER

      Appellant is represented by appointed counsel, David Ryan. Appellant’s
brief was originally due November 17, 2014. We granted a total of more than 90
days’ extension of time to file appellant’s brief until March 13, 2015. When we
granted the last extension, we noted that no further extensions would be granted
absent exceptional circumstances. No brief was filed. On March 23, 2015, counsel
filed a further request for extension of time to file appellant’s brief. Counsel did
not allege any exceptional circumstances in the request.

      We deny the request for extension and issue the following order.

      Accordingly, we order David Ryan to file a brief with the clerk of this court
on or before April 22, 2015. If counsel does not timely file appellant’s brief as
ordered, the court will issue an order abating the appeal and directing the trial court
to conduct a hearing to determine the reason for the failure to file the brief and the
consideration of sanctions, appointment of new counsel, or other appropriate relief.



                                      PER CURIAM



Panel consists of Christopher, Donovan, and Wise